21-860-cv
Flowers v. Conn. Light & Power Co.


                               UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                         SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS
GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S
LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH
THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY
CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT
REPRESENTED BY COUNSEL.

 1         At a stated term of the United States Court of Appeals for the Second Circuit,
 2   held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the
 3   City of New York, on the 29th day of November, two thousand twenty-one.
 4
 5   PRESENT:
 6              AMALYA L. KEARSE,
 7              RAYMOND J. LOHIER, JR.,
 8              MICHAEL H. PARK,
 9                    Circuit Judges.
10   _____________________________________________
11
12   PATRICIA A. FLOWERS,
13
14                          Plaintiff-Appellant,
15
16                   v.                                              No. 21-860-cv
17
18   CONNECTICUT LIGHT & POWER CO., AKA
19   NORTHEAST UTILITIES, AKA EVERSOURCE
20   ENERGY,
21
22                          Defendant-Appellee.
 1   _____________________________________________
 2
 3   FOR PLAINTIFF-APPELLANT:                                   Patricia A. Flowers, pro
 4                                                              se, West Hartford, CT
 5
 6   FOR DEFENDANT-APPELLEE:                                    Honor Southard Heath,
 7                                                              Esq., Eversource Energy,
 8                                                              Berlin, CT
 9

10         Appeal from a judgment of the United States District Court for the District

11   of Connecticut (Vanessa L. Bryant, Judge).


12         UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,

13   AND DECREED that the judgment of the District Court is AFFIRMED.

14         Patricia A. Flowers, proceeding pro se, appeals from a final judgment of

15   the United States District Court for the District of Connecticut (Bryant, J.)

16   dismissing her complaint against Connecticut Light & Power Company

17   (“CL&P”) pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure on

18   the ground that her claims were barred by res judicata, and also denying her

19   motion to amend the complaint. Flowers’s complaint sought equitable relief

20   from a prior adverse decision of the District Court entered in 2017, Flowers v.

21   Conn. Light & Power Co., No. 15-cv-534, 2017 WL 11552984 (D. Conn. Sept. 29,


                                               2
 1   2017), aff’d, 774 F. App’x 33 (2d Cir. 2019) (“Flowers I”), cert. denied, 140 S. Ct.

 2   521 (2019), which had granted summary judgment in favor of CL&P on Flowers’s

 3   claims of employment discrimination and retaliation under Title VII of the Civil

 4   Rights Act of 1964 and 42 U.S.C. § 1981. 1 We assume the parties’ familiarity

 5   with the underlying facts and the record of prior proceedings, to which we refer

 6   only as necessary to explain our decision to affirm.

 7         I.     Res Judicata

 8         Our review of a district court’s application of res judicata is de novo.

 9   Brown Media Corp. v. K&L Gates, LLP, 854 F.3d 150, 157 (2d Cir. 2017).

10   “Generally res judicata is an affirmative defense to be pleaded in the defendant’s

11   answer.” Day v. Moscow, 955 F.2d 807, 811 (2d Cir. 1992) (citing Fed. R. Civ. P.

12   8(c)). “However, when all relevant facts are shown by the court’s own records,

13   of which the court takes notice, the defense may be upheld on a Rule 12(b)(6)




     1Although the District Court did not specifically mention Flowers’s 42 U.S.C.
     § 1981 claim in its decision in Flowers I, it granted summary judgment “as to all
     claims.” Flowers, 2021 WL 880043, at *15. In this Court’s summary order
     affirming the District Court’s 2017 judgment, we described the District Court’s
     decision as granting summary judgment dismissing both the § 1981 and the Title
     VII claims. See Flowers, 774 F. App'x at 35.

                                                3
 1   motion without requiring an answer.” Id.; see also Conopco, Inc. v. Roll Int'l,

 2   231 F.3d 82, 86 (2d Cir. 2000). For a defendant to prevail on an affirmative

 3   defense of res judicata, the record must show that “(1) the previous action

 4   involved an adjudication on the merits; (2) the previous action involved the

 5   plaintiffs or those in privity with them; [and] (3) the claims asserted in the

 6   subsequent action were, or could have been, raised in the prior action.”

 7   Monahan v. N.Y. City Dep’t of Corr., 214 F.3d 275, 285 (2d Cir. 2000). As the

 8   records in this case and Flowers I show, all three requirements were satisfied

 9   here.

10           First, Flowers I was adjudicated on the merits. An order granting

11   summary judgment constitutes an adjudication on the merits for the purposes of

12   res judicata. See Weston Funding Corp. v. Lafayette Towers, Inc., 550 F.2d 710,

13   713 (2d Cir. 1977). Here, the merits of Flowers I were considered and

14   adjudicated at least four times. Urging a contrary conclusion, Flowers contends

15   that Flowers I was not actually adjudicated on the merits because the District

16   Court overlooked facts in the record. We are not persuaded. Disregard of

17   certain facts in the record may mean that the court erred in connection with


                                               4
 1   adjudicating the merits, but it does not mean that the District Court failed to

 2   adjudicate the merits of this action.

 3           Second, it is undisputed that both actions involved the same parties. The

 4   name “Eversource” is a registered trade name for the Connecticut Light and

 5   Power Company. The 2015 action was brought initially under the trade name,

 6   but the two defendants named in the 2015 action and the instant action are the

 7   same.

 8           Third, Flowers’s claims were raised in the prior action. Flowers concedes

 9   that “the claims pleaded in [the complaint] were raised in the 2015 action,”

10   Appellant’s Br. at 24, and it is undisputed that the same transaction was at issue

11   in Flowers I and this case, Flowers II. Both actions were based on the same

12   underlying facts and were properly treated as asserting the same claim, even if

13   they advanced different legal theories. See Cho v. Blackberry Ltd., 991 F.3d 155,

14   168 (2d Cir. 2021); Soules v. Conn., Dep’t of Emergency Servs. & Pub. Prot., 882

15   F.3d 52, 56 (2d Cir. 2018) (concluding that a second employment lawsuit was

16   sufficiently related to the first where it was linked to “the same course of

17   unlawful conduct by defendants”).


                                               5
 1         Finally, while “[r]es judicata does not preclude a litigant from making a

 2   direct attack . . . upon the judgment before the court which rendered it,”

 3   Campaniello Imports, Ltd. v. Saporiti Italia S.p.A., 117 F.3d 655, 661 (2d Cir.

 4   1997) (quotation marks omitted), Flowers’s putative motion under Rule 60 of the

 5   Federal Rules of Civil Procedure was treated as a complaint in a new action

 6   because Flowers I was closed after Flowers’s previous Rule 60 motion was

 7   denied. Regardless, Flowers has not presented evidence to support a Rule 60

 8   motion. While Flowers argues that her claims were not truly adjudicated

 9   because of the “manifest injustice” of the prior proceeding, her evidence of

10   “manifest injustice” is only that the district court in Flowers I failed to consider

11   facts in the record. We reviewed the record in Flowers I and affirmed the grant

12   of summary judgment. Flowers v. Conn. Light & Power Co., 774 F. App’x 33,

13   36–37 (2d Cir. 2019). Flowers also argues that we improperly deferred to the

14   District Court’s decision when we affirmed its grant of summary judgment. But

15   Flowers does not point to any new evidence to support this argument on appeal.

16   As the District Court found, there was no “grave miscarriage of justice sufficient

17   to warrant departure from the doctrine of res judicata.” Flowers v. Conn. Light


                                               6
 1   & Power Co., No. 20-cv-1016, 2021 WL 880043, at *5 (D. Conn. Mar. 9, 2021)

 2   (quotation marks omitted) (citing United States v. Beggerly, 524 U.S. 38, 47

 3   (1998)).

 4         II.   Leave to Amend

 5         “A pro se complaint should not be dismissed without the Court granting

 6   leave to amend at least once when a liberal reading of the complaint gives any

 7   indication that a valid claim might be stated.” Nielsen v. Rabin, 746 F.3d 58, 62

 8   (2d Cir. 2014) (quotation marks omitted). But “it is proper to deny leave to

 9   [amend] where there is no merit in the proposed amendments or amendment

10   would be futile.” Hunt v. All. N. Am. Gov’t Income Tr., Inc., 159 F.3d 723, 728

11   (2d Cir. 1998). Leave to amend may be deemed futile where the “proposed

12   amendments would fail to cure prior deficiencies or to state a claim.” Panther

13   Partners Inc. v. Ikanos Commc’ns, Inc., 681 F.3d 114, 119 (2d Cir. 2012).

14         The District Court did not err in denying Flowers’s request for leave to

15   amend as futile. As discussed above, Flowers’s claims have been adjudicated

16   and deemed deficient multiple times. Each time, she has repeated the same

17   facts and made substantially the same arguments. Her proposed amendments


                                              7
1   to the complaint would not cure the deficiencies. To the contrary, the proposed

2   amendments “either state[] improper conclusions of law or present[] argument

3   concerning the Court’s treatment of facts already in the record.” Flowers, 2021

4   WL 880043, at *5; see Supp. App’x 201–04.

5         We have considered all of Flowers’s remaining arguments and conclude

6   that they are without merit. For the foregoing reasons, the judgment of the

7   District Court is AFFIRMED.

8                                        FOR THE COURT:
9                                        Catherine O’Hagan Wolfe, Clerk of Court




                                           8